Judgment, Supreme Court, New York County (Joan C. Sudolnik, J.), rendered March 6, 2003, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of seven years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The police testimony was not implausible, and the record satisfactorily explains the fact that the two officers involved in defendant’s arrest perceived and recalled the events differently. Concur— Buckley, P.J., Mazzarelli, Saxe, Ellerin and Gonzalez, JJ.